472 S.E.2d 11 (1996)
343 N.C. 512
Kathleen M. LEANDRO, individually and as guardian ad litem of Robert A. Leandro; Steven R. Sunkel, individually and as guardian ad litem for Andrew J. Sunkel; Clarence L. Pender, individually and as guardian ad litem of Schnika N. Pender; Tyrone T. Williams, individually and as guardian ad litem of Trevelyn L. Williams; D.E. Locklear, Jr., individually and as guardian ad litem of Jason E. Locklear; Angus B. Thompson, II, individually and as guardian ad litem of Vandaliah J. Thompson; Jennie G. Pearson, individually and as guardian ad litem of Sharese D. Pearson; Wayne Tew, individually and as guardian ad litem of Natosha L. Tew; Dana Holton Jenkins, individually and as guardian ad litem of Rachel M. Jenkins; Floyd Vick, individually and as guardian ad litem of Ervin D. Vick; Hoke County Board of Education; Halifax County Board of Education; Robeson County Board of Education; Cumberland County Board of Education; Vance County Board of Education, Plaintiffs, and Cassandra Ingram, individually and as guardian ad litem of Darris Ingram; Carol Penland, individually and as guardian ad litem of Jeremy Penland; Darlene Harris, individually and as guardian ad litem of Shamek Harris; Nettie Thompson, individually and as guardian ad litem of Annette Renee Thompson; David Martinez, individually and as guardian ad litem of Daniela Martinez; Ophelia Aiken, individually and as guardian ad litem of Brandon Bell; Asheville City Board of Education; Buncombe County Board of Education; CharlotteMecklenburg Board of Education; Durham Public Schools Board of Education; Wake County Board of Education; Winston-Salem/Forsyth County Board of Education, Plaintiff-Intervenors,
v.
STATE of North Carolina; State Board of Education, Defendants.
No. 179PA96.
Supreme Court of North Carolina.
June 12, 1996.
Robert W. Spearman, Robert H. Tiller, Raleigh, H. Lawrence Armstrong, Jr., Enfield, for Leandro et al.
*12 Edwin M. Speas, Jr., Senior Deputy Attorney General, Tiare B. Smiley, Ronald M. Marquette, Special Deputy Attorneys General, for State.
Richard W. Ellis, Gary R. Govert, Raleigh, for Ingram et al.
Gregory C. Malhoit, Raleigh, for N.C. Educ. and Law Project.
Deborah M. Weissman, Chapel Hill, for LSNC.
Ann W. McColl, for N.C. School Bds. Assoc.
Ann Hubbard, Durham, for American Civil Liberties Union.
Michael E. Weddington, B. Davis Home, Jr., Raleigh, Robert J. Morris, for Small Rural School Consortium.
M. Gray Styers, Jr., Raleigh, for Eastern N.C. Chamber of Commerce.
William G. Hancock, Raleigh, for Everybody's Business Coalition, William G. Hancock, Raleigh, Low Wealth Schools Funding.
Prior report: 122 N.C.App. 1, 468 S.E.2d 543.
Upon consideration of the alternative notice of appeal from the North Carolina Court of Appeals, filed by the Defendants in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the alternative notice of appeal is
"Retained by order of the Court in conference, this the 12th day of June 1996."
Upon consideration of the alternative petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th day of June 1996."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).